Citation Nr: 0320595	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant had one period of active duty for training each 
year during the years 1965 through 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 2001 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A decision of the Board in March 1996 denied the veteran's 
claims of entitlement 
to service connection for hypertension and heart disease.  
That decision is final.  
See 38 U.S.C.A. § 7104(b) (West 2002).  The veteran then 
submitted additional evidence in an attempt to reopen his 
claims, and the current appeal ensued.  


REMAND

Applicable regulations provide that a hearing on appeal will 
be granted if an appellant expresses a desire to appear in 
person.  See 38 C.F.R. § 20.700(a) (2002).  On VA Form 9, 
Appeal to the Board of Veterans' Appeals, received in 
February 2002, the veteran indicated that he wants a hearing 
before the Board at a local VA office.  As he has a right to 
such a hearing, this case will be remanded so that such 
hearing may be scheduled.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

A review of the record reveals that the veteran has not been 
notified by VA as to the evidence which would be needed to 
reopen and substantiate his claims and whether VA or the 
claimant is expected to obtain and submit such evidence.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and that the 
claimant has "not less than 30 days to respond to the 
notice" is invalid because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA which may no 
longer be cured by the Board.  Accordingly, the Board must 
also remand this case to the RO in order to satisfy VA's duty 
to notify the veteran.

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should notify the veteran, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claims on 
appeal and whether VA or the claimant is 
expected to obtain such evidence.

2.  The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO (travel board hearing).

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to afford the veteran due process of law, 
the notice required by the VCAA, and his right to a hearing 
before the Board.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


